DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka (US 2009 / 0167649) in view of Yamashita (US 2006 / 0022305) and further in view of Min et al. (hereinafter “Min” US 2014 / 0132589).

As pertaining to Claim 1, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) a pixel circuit (PL; see Page 2, Para. [0035]-[0037]), comprising a light-emitting driving circuit (Tr2), a storage circuit (Cs), and a data writing circuit (Tr1),
wherein a first terminal (E1) of the storage circuit (Cs) is respectively electrically connected to the data writing circuit (Tr1) and the light-emitting driving circuit (Tr2), a second terminal (E2) of the storage circuit (Cs) is configured to receive a control signal (see (Vrmp) and (14)), and the storage circuit (Cs) is configured to receive and store a first data voltage (see (X) and Vdata) transmitted by the data writing circuit (Tr1), to generate a first control voltage (Vg), that changes with time (see Fig. 6), according to the control signal (again, see (Vrmp) and (14)) and the first data voltage (see (X) and 
the light-emitting driving circuit (Tr2) is configured to drive a light-emitting element (OEL) to emit light under control of the first control voltage (Vg),
wherein the second terminal (E2) of the storage circuit (Cs) is electrically connected to a control voltage terminal (see (15) connected to (E2, Cs) via (14)), and the control voltage terminal (15) is configured to output the control signal (see (15) in combination with (14) and (Vrmp); and see Page 2 through Page 3, Para. [0038]-[0040] and [0044]; and see Page 3 through Page 4, Para. [0046]-[0047], [0051], and [0053]-[0054]).

Ishizuka does not explicitly disclose a light-emitting control circuit in the context of the pixel circuit disclosed in Figure 3.  In this regard, Ishizuka does not explicitly disclose that the light-emitting control circuit is configured to control the light-emitting driving circuit to drive the light-emitting element to emit light under control of a light-emitting control signal, and wherein the light-emitting control circuit is configured to turn off a connection between the light-emitting driving circuit and the light-emitting element during the first data voltage being written to the storage circuit; and turn on the connection between the light-emitting driving circuit and the light-emitting element during the control signal being written to the storage circuit.
However, in the same field of endeavor, Yamashita discloses (see Fig.2 and Fig. 3) that it was well-known in the art before the effective filing date of the claimed invention to implement a light-emitting control circuit (see (TR4)) in a pixel circuit (41), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka with the teachings of Yamashita in order to provide a pixel circuit with a light-emitting control circuit, as suggested by Yamashita, to isolate the light-emitting driving circuit from the light-emitting element to prevent unintentional emission of the light-emitting element during periods of non-emission and to thereby avoid the influence of degradation in a pixel light-emitting driving circuit over time.


However, in the same field of endeavor, Min discloses (see Fig. 1, Fig. 4, and Fig. 5) a ramp voltage driver (see Fig. 4) comparable to that suggested by Ishizuka.  In this regard, Min discloses a first terminal of a storage circuit (C) that receives a first data voltage and a second terminal of the storage circuit (C) that receives a control signal (Vref), wherein a ramp voltage driver (see (60) in Fig. 4, comparable to (14) of Ishizuka) receives a control signal (Vpulse) output from a control voltage terminal (i.e., see (Vpulse)) that is a square wave signal (i.e., a pulse signal; see Fig. 5) and does not change with time during a light-emitting element (see (OLED) in Fig. 1) driven to emit light under control of a first control voltage (i.e., a voltage at node (N1)), wherein the control signal (Vpulse) is converted to the control signal (Vref) such that the first control voltage (i.e., at (N1)) changes with time according to the control signal (see (Vref)) and the data voltage (see (DL) in Fig. 1; see Page 3, Para. [0054]-[0060]).  It is a goal of Min to provide a pixel circuit and driving method in which variation in brightness across a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka and Yamashita with the teachings of Min in order to provide a driving method in which variation in brightness across a display panel is reduced and picture quality is improved using a control voltage terminal that is well-known in the art to provide the control signal that changes with time as suggested by Ishizuka and Yamashita.

As pertaining to Claim 6, the combined teachings of Ishizuka and Min disclose (see Fig. 2, Fig. 3, and Fig. 6 of Ishizuka; and see Fig. 4 of Min) that the storage circuit (Cs) comprises a capacitor (Cs) and a signal conversion sub-circuit (see (14) of Ishizuka in combination with (60) in Fig. 4 of Min),
the first terminal (E1) of the storage circuit (Cs) comprises a first electrode (i.e., a lower electrode) of the capacitor (Cs), the second terminal (E2) of the storage circuit (Cs) comprises a second terminal (i.e., a connection point; see the connection dots of (W) in Fig. 2) of the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min), a second electrode (E2) of the capacitor (Cs) is connected to a first terminal (i.e., an output terminal) of the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min),

the capacitor (Cs) is configured to generate the first control voltage (Vg) according to the intermediate control signal (again, see (Vrmp) of Ishizuka corresponding to (Vref) of Min) and the first data voltage (see (X) and Vdata; and again, see Page 2 through Page 3, Para. [0038]-[0040] and [0044]; and see Page 3 through Page 4, Para. [0046]-[0047], [0051], and [0053]-[0054] of Ishizuka; and again, see Page 3, Para. [0054]-[0060] of Min).

As pertaining to Claim 7, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) that the light-emitting driving circuit (Tr2) comprises a driving transistor (see (Tr2)),
a first electrode of the driving transistor (Tr2) is electrically connected to a first power terminal (Va), a second electrode of the driving transistor (Tr2) is electrically connected to a first terminal of the light-emitting element (OEL), and a gate electrode of the driving transistor (Tr2) is respectively electrically connected to the data writing circuit (Tr1) and the storage circuit (Cs; see Fig. 3 and see Page 2 through Page 3, Para. [0038]-[0040] and [0044]).

As pertaining to Claim 8, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) that 
the data writing circuit (Tr1) comprises a data writing transistor (see (Tr1)),


As pertaining to Claim 13, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) a driving method applied to a pixel circuit (PL; see Page 2, Para. [0035]-[0037]), wherein the pixel circuit (PL) comprises a light-emitting driving circuit (Tr2), a storage circuit (Cs), and a data writing circuit (Tr1),
a first terminal (E1) of the storage circuit (Cs) is respectively electrically connected to the data writing circuit (Tr1) and the light-emitting driving circuit (Tr2), a second terminal (E2) of the storage circuit (Cs) is configured to receive a control signal (see (Vrmp) and (14)), and the storage circuit (Cs) is configured to receive and store a first data voltage (see (X) and Vdata) transmitted by the data writing circuit (Tr1), to generate a first control voltage (Vg), that changes with time (see Fig. 6), according to the control signal (again, see (Vrmp) and (14)) and the first data voltage (see (X) and Vdata), and to cause the first control voltage (Vg) to be applied to the light-emitting driving circuit (Tr2) to control a turn-on time of the light-emitting driving circuit (Tr2); and
the light-emitting driving circuit (Tr2) is configured to drive a light-emitting element (OEL) to emit light under control of the first control voltage (Vg),

one frame time comprises (see Fig. 6) a first data writing phase (i.e., a non-emission phase) and a first light-emitting phase (i.e., an emission phase), and the driving method comprises:
in the first data writing phase (i.e., the non-emission phase), writing the first data voltage (see (X) and Vdata) to the storage circuit (Cs); and 
in the first light-emitting phase (i.e., the emission phase), writing the control signal (Vrmp) to the storage circuit (Cs), generating, by the storage circuit (Cs), the first control voltage (Vg) that changes with time according to the control signal (Vrmp) and the first data voltage (see (X) and Vdata), and driving the light-emitting element (OEL) to emit light under control of the first control voltage (Vg; see Page 3 through Page 4, Para. [0050] and [0053]-[0056]).

Ishizuka does not explicitly disclose a light-emitting control circuit in the context of the pixel circuit disclosed in Figure 3.  In this regard, Ishizuka does not explicitly disclose that the light-emitting control circuit is configured to control the light-emitting driving circuit to drive the light-emitting element to emit light under control of a light-emitting control signal, and wherein the light-emitting control circuit is configured to turn 
However, in the same field of endeavor, Yamashita discloses (see Fig.2 and Fig. 3) that it was well-known in the art before the effective filing date of the claimed invention to implement a light-emitting control circuit (see (TR4)) in a pixel circuit (41), analogous to the pixel circuit disclosed by Ishizuka (see Fig. 3), comprising a light-emitting driving circuit (TR3), a storage circuit (C1, C2), and a data writing circuit (TR1), wherein a first terminal (NA) of the storage circuit (C1, C2) is electrically connected to the data writing circuit (TR1) and a second terminal (i.e., a lower terminal) of the storage circuit (C1, C2) is configured to receive a control signal (see (RAMP)), and the storage circuit (C1, C2) is configured to receive and store a first data voltage (see (DATA)) transmitted by the data writing circuit (TR1), to generate a first control voltage (see (NA)) that changes with time (see Fig. 3), according to the control signal (again, see (RAMP)) and the first data voltage (see DATA), and to cause the first control voltage (see (NA)) to be applied to the light-emitting driving circuit (TR3) to control a turn-on time of the light-emitting driving circuit (TR3), wherein the light-emitting control circuit (TR4) is configured to control the light-emitting driving circuit (TR3) to drive the light-emitting element (OLED) to emit light under control of a light-emitting control signal (i.e., an emission control signal (CTL1)), and wherein the light-emitting control circuit (TR4) is configured (see Fig. 3) to turn off a connection between the light-emitting driving circuit (TR3) and the light-emitting element (OLED) during a first data writing phase (i.e., (DATA)), and turn on the connection between the light-emitting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka with the teachings of Yamashita in order to provide a pixel circuit with a light-emitting control circuit, as suggested by Yamashita, to isolate the light-emitting driving circuit from the 

Ishizuka discloses a control voltage terminal (15) electrically connected to the second terminal (E2) of the storage circuit (Cs) by means of a ramp voltage driver (14), such that the control voltage terminal (15) is configured, in combination with the ramp voltage driver (14), to output a control signal (see (Vrmp) and (14)) that is received by the second terminal (E2) of the storage circuit (Cs).  However, neither Ishizuka nor Yamashita explicitly discloses the manner in which the ramp voltage driver (14) generates the control signal (Vrmp).  That is, neither Ishizuka nor Yamashita explicitly discloses that the control signal output from the control voltage terminal (15) is a square wave signal and does not change with time during the light-emitting element driven to emit light under control of the first control voltage.
However, in the same field of endeavor, Min discloses (see Fig. 1, Fig. 4, and Fig. 5) a ramp voltage driver (see Fig. 4) comparable to that suggested by Ishizuka.  In this regard, Min discloses a first terminal of a storage circuit (C) that receives a first data voltage and a second terminal of the storage circuit (C) that receives a control signal (Vref), wherein a ramp voltage driver (see (60) in Fig. 4, comparable to (14) of Ishizuka) receives a control signal (Vpulse) output from a control voltage terminal (i.e., see (Vpulse)) that is a square wave signal (i.e., a pulse signal; see Fig. 5) and does not change with time during a light-emitting element (see (OLED) in Fig. 1) driven to emit light under control of a first control voltage (i.e., a voltage at node (N1)), wherein the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka and Yamashita with the teachings of Min in order to provide a driving method in which variation in brightness across a display panel is reduced and picture quality is improved using a control voltage terminal that is well-known in the art to provide the control signal that changes with time as suggested by Ishizuka and Yamashita.

As pertaining to Claim 14, Yamashita discloses (see Fig. 22) a driving method embodiment applied to a pixel circuit (see Fig. 21) comprising a light-emitting element (OLED), a light emitting driving circuit (TR3), a storage circuit (C2), and a data writing circuit (TR1; see Page 23 through Page 24, Para. [0294]-[0297]), wherein the storage circuit (C2) is configured to receive and store a data voltage (DATA) and to generate a control voltage (i.e., a voltage at (NB)) that changes with time (see Fig. 22), wherein a frame time (again, see Fig. 22) is configured to comprise a number of fields including at least a first field that comprises a first data writing phase (PS1) and a first light-emitting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the combined teachings of Ishizuka, Yamashita, and Min provide a light-emitting display device capable of operating with reduced variation of brightness caused by time-related and temperature-related variation without increasing the power consumption of the display device as suggested by Yamashita, by incorporating a driving method in which a frame period is divided into a plurality of fields such that a data voltage fed to each pixel circuit for image display can be changed in each field during a single frame to accommodate varying gradation scenarios within the frame to allow for signal processing that is tailored to each gradation scenario.

As pertaining to Claim 15, Yamashita discloses (see Fig. 21 and Fig. 22) that the first data voltage (see (DATA) in (PS1)) is different from the second data voltage (see (DATA) in (PS2); and see Page 24, Para. [0301] with (DATA) in Fig. 22 during (PS1) and PS2)).

As pertaining to Claim 16, Yamashita discloses (see Fig. 21 and Fig. 22) a light-emitting time of the light-emitting element (OLED) in the first light-emitting phase (PL1) is different from a light-emitting time of the light-emitting element (OLED) in the second light-emitting phase (PL2; see Page 24, Para. [0307]).

As pertaining to Claim 17, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) that the light-emitting driving circuit (Tr2) comprises a driving transistor (see (Tr2)), a first electrode of the driving transistor (Tr2) is electrically connected to a first power terminal (Va), a second electrode of the driving transistor (Tr2) is electrically connected to a first terminal of the light-emitting element (OEL), and a gate electrode of the driving transistor (Tr2) is respectively electrically connected to the data writing circuit (Tr1) and the storage circuit (C2),
wherein the combined teachings of Ishizuka and Min disclose (see Fig. 2, Fig. 3, and Fig. 6 of Ishizuka; and see Fig. 4 of Min) that the storage circuit (Cs) comprises a capacitor (Cs) and a signal conversion sub-circuit (see (14) of Ishizuka in combination with (60) in Fig. 4 of Min), the first terminal (E1) of the storage circuit (Cs) comprises a first electrode (i.e., a lower electrode) of the capacitor (Cs), the second terminal (E2) of the storage circuit (Cs) comprises a second terminal (i.e., a connection point; see the connection dots of (W) in Fig. 2) of the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min), a second electrode (E2) of the capacitor (Cs) is connected to a first terminal (i.e., an output terminal) of the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min),

the capacitor (Cs) is configured to generate the first control voltage (Vg) according to the intermediate control signal (again, see (Vrmp) of Ishizuka corresponding to (Vref) of Min) and the first data voltage (see (X) and Vdata; and again, see Page 2 through Page 3, Para. [0038]-[0040] and [0044]; and see Page 3 through Page 4, Para. [0046]-[0047], [0051], and [0053]-[0054] of Ishizuka; and again, see Page 3, Para. [0054]-[0060] of Min),
the intermediate control signal (Vrmp) comprises a maximum value (see (V1) in Fig. 6) and a minimum value (see (V2) in Fig. 6), 
the driving transistor (Tr2) is a P-type transistor, and the maximum value (V1) and the minimum value (V2) satisfy a following relational expression:
Vdata1 – Ve1 + Ve2 < Vdd + Vth
where Vdata1 represents the first data voltage (see (X) and Vdata), Ve1 represents the maximum value (again, see (V1) in Fig. 6), Ve2 represents the minimum value (again, see (V2) in Fig. 6), Vdd represents a first power voltage (Va) output from the first power terminal (see (Va)), and Vth represents a threshold voltage of the driving transistor (Tr2; see Fig. 6 and see Page 2 through Page 3, Para. [0052]-[0054] during (Tem)).

As pertaining to Claim 18, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) that the light-emitting driving circuit (Tr2) comprises a driving transistor (see (Tr2)), a first electrode of the driving transistor (Tr2) is electrically connected to a first power terminal (Va), a second electrode of the driving transistor (Tr2) is electrically connected to a first terminal of the light-emitting element (OEL), and a gate electrode of the driving transistor (Tr2) is respectively electrically connected to the data writing circuit (Tr1) and the storage circuit (C2),
wherein the combined teachings of Ishizuka and Min disclose (see Fig. 2, Fig. 3, and Fig. 6 of Ishizuka; and see Fig. 4 of Min) that the storage circuit (Cs) comprises a capacitor (Cs) and a signal conversion sub-circuit (see (14) of Ishizuka in combination with (60) in Fig. 4 of Min), the first terminal (E1) of the storage circuit (Cs) comprises a first electrode (i.e., a lower electrode) of the capacitor (Cs), the second terminal (E2) of the storage circuit (Cs) comprises a second terminal (i.e., a connection point; see the connection dots of (W) in Fig. 2) of the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min), a second electrode (E2) of the capacitor (Cs) is connected to a first terminal (i.e., an output terminal) of the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min),
the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min) is configured to convert the control signal (see (Vpulse) of Min) into an intermediate control signal (i.e., see (Vrmp) of Ishizuka corresponding to (Vref) of Min, namely a control signal with changing amplitude) that changes with time (see Fig. 6 for any time point),

the intermediate control signal (Vrmp) comprises a maximum value (see (V1) in Fig. 6) and a minimum value (see (V2) in Fig. 6), 
the driving transistor (Tr2) is a P-type transistor, and the maximum value (V1) and the minimum value (V2) satisfy a following relational expression:
Vdata1 – Ve1 + Ve2 < Vdd + Vth
where Vdata1 represents the first data voltage (see (X) and Vdata), Ve1 represents the maximum value (again, see (V1) in Fig. 6), Ve2 represents the minimum value (again, see (V2) in Fig. 6), Vdd represents a first power voltage (Va) output from the first power terminal (see (Va)), and Vth represents a threshold voltage of the driving transistor (Tr2; see Fig. 6 and see Page 2 through Page 3, Para. [0052]-[0054] during (Tem)).

Ishizuka does not explicitly show an embodiment in which the driving transistor (Tr2) is an N-type transistor.  As such, Ishizuka does not show an embodiment in which the maximum value (V1) and the minimum value (V2) satisfy the relational expression:  Vdata1 – Ve2 + Ve1 < Vdd + Vth.  However, Min explicitly suggests a driving transistor (see (T3) in Fig. 1) that is an N-type transistor.

Therefore, one of ordinary skill in the art would have recognized, before the effective filing date of the claimed invention and given only the teachings and suggestions of Ishizuka, Yamashita, and Min, that the driving transistor (Tr2) could have been equivalently implemented as either of a P-type transistor or an N-type transistor without deviating from the scope of the teachings of Ishizuka, Yamashita, and Min.  That is, one of ordinary skill in the art would have recognized that there was only a finite number of possible implementations for the driving transistor (Tr2), namely as a P-type transistor or an N-type transistor, and either of these transistor types could have equally 

As pertaining to Claim 19, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) a display device, comprising a pixel circuit (PL; see Page 2, Para. [0035]-[0037]),
	wherein the pixel circuit (PL) comprises a light-emitting driving circuit (Tr2), a storage circuit (Cs), and a data writing circuit (Tr1),
a first terminal (E1) of the storage circuit (Cs) is respectively electrically connected to the data writing circuit (Tr1) and the light-emitting driving circuit (Tr2), a second terminal (E2) of the storage circuit (Cs) is configured to receive a control signal (see (Vrmp) and (14)), and the storage circuit (Cs) is configured to receive and store a first data voltage (see (X) and Vdata) transmitted by the data writing circuit (Tr1), to 
the light-emitting driving circuit (Tr2) is configured to drive a light-emitting element (OEL) to emit light under control of the first control voltage (Vg),
wherein the second terminal (E2) of the storage circuit (Cs) is electrically connected to a control voltage terminal (see (15) connected to (E2, Cs) via (14)), and the control voltage terminal (15) is configured to output the control signal (see (15) in combination with (14) and (Vrmp); and see Page 2 through Page 3, Para. [0038]-[0040] and [0044]; and see Page 3 through Page 4, Para. [0046]-[0047], [0051], and [0053]-[0054]).

Ishizuka does not explicitly disclose a light-emitting control circuit in the context of the pixel circuit disclosed in Figure 3.  In this regard, Ishizuka does not explicitly disclose that the light-emitting control circuit is configured to control the light-emitting driving circuit to drive the light-emitting element to emit light under control of a light-emitting control signal, and wherein the light-emitting control circuit is configured to turn off a connection between the light-emitting driving circuit and the light-emitting element during the first data voltage being written to the storage circuit; and turn on the connection between the light-emitting driving circuit and the light-emitting element during the control signal being written to the storage circuit.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka with the teachings of Yamashita in order to provide a pixel circuit with a light-emitting control circuit, as suggested by Yamashita, to isolate the light-emitting driving circuit from the light-emitting element to prevent unintentional emission of the light-emitting element 

Ishizuka discloses a control voltage terminal (15) electrically connected to the second terminal (E2) of the storage circuit (Cs) by means of a ramp voltage driver (14), such that the control voltage terminal (15) is configured, in combination with the ramp voltage driver (14), to output a control signal (see (Vrmp) and (14)) that is received by the second terminal (E2) of the storage circuit (Cs).  However, neither Ishizuka nor Yamashita explicitly discloses the manner in which the ramp voltage driver (14) generates the control signal (Vrmp).  That is, neither Ishizuka nor Yamashita explicitly discloses that the control signal output from the control voltage terminal (15) is a square wave signal and does not change with time during the light-emitting element driven to emit light under control of the first control voltage.
However, in the same field of endeavor, Min discloses (see Fig. 1, Fig. 4, and Fig. 5) a ramp voltage driver (see Fig. 4) comparable to that suggested by Ishizuka.  In this regard, Min discloses a first terminal of a storage circuit (C) that receives a first data voltage and a second terminal of the storage circuit (C) that receives a control signal (Vref), wherein a ramp voltage driver (see (60) in Fig. 4, comparable to (14) of Ishizuka) receives a control signal (Vpulse) output from a control voltage terminal (i.e., see (Vpulse)) that is a square wave signal (i.e., a pulse signal; see Fig. 5) and does not change with time during a light-emitting element (see (OLED) in Fig. 1) driven to emit light under control of a first control voltage (i.e., a voltage at node (N1)), wherein the control signal (Vpulse) is converted to the control signal (Vref) such that the first control 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka and Yamashita with the teachings of Min in order to provide a driving method in which variation in brightness across a display panel is reduced and picture quality is improved using a control voltage terminal that is well-known in the art to provide the control signal that changes with time as suggested by Ishizuka and Yamashita.

As pertaining to Claim 20, Ishizuka discloses (see Fig. 2, Fig. 3, and Fig. 6) that the light-emitting driving circuit (Tr2) comprises a driving transistor (see (Tr2)), a first electrode of the driving transistor (Tr2) is electrically connected to a first power terminal (Va), a second electrode of the driving transistor (Tr2) is electrically connected to a first terminal of the light-emitting element (OEL), and a gate electrode of the driving transistor (Tr2) is respectively electrically connected to the data writing circuit (Tr1) and the storage circuit (C2),
wherein the combined teachings of Ishizuka and Min disclose (see Fig. 2, Fig. 3, and Fig. 6 of Ishizuka; and see Fig. 4 of Min) that the storage circuit (Cs) comprises a 
the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min) is configured to convert the control signal (see (Vpulse) of Min) into an intermediate control signal (i.e., see (Vrmp) of Ishizuka corresponding to (Vref) of Min, namely a control signal with changing amplitude) that changes with time (see Fig. 6 for any time point),
the capacitor (Cs) is configured to generate the first control voltage (Vg) according to the intermediate control signal (again, see (Vrmp) of Ishizuka corresponding to (Vref) of Min) and the first data voltage (see (X) and Vdata; and again, see Page 2 through Page 3, Para. [0038]-[0040] and [0044]; and see Page 3 through Page 4, Para. [0046]-[0047], [0051], and [0053]-[0054] of Ishizuka; and again, see Page 3, Para. [0054]-[0060] of Min),
the intermediate control signal (Vrmp) comprises a maximum value (see (V1) in Fig. 6) and a minimum value (see (V2) in Fig. 6), 

Vdata1 – Ve1 + Ve2 < Vdd + Vth
where Vdata1 represents the first data voltage (see (X) and Vdata), Ve1 represents the maximum value (again, see (V1) in Fig. 6), Ve2 represents the minimum value (again, see (V2) in Fig. 6), Vdd represents a first power voltage (Va) output from the first power terminal (see (Va)), and Vth represents a threshold voltage of the driving transistor (Tr2; see Fig. 6 and see Page 2 through Page 3, Para. [0052]-[0054] during (Tem)).


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Yamashita in view of Min and further in view of Ohara et al. (hereinafter “Ohara” US 2015 / 0179101).

As pertaining to Claim 10, Yamashita discloses (see Fig.2 and Fig. 3) that the light-emitting control circuit (see (TR4)) comprises a second light-emitting control transistor (TR4), wherein
a first electrode (i.e., an upper electrode) of the second light-emitting control transistor (TR4) is electrically connected to the second electrode (i.e., the lower electrode) of the driving transistor (TR3), a second electrode (i.e., a lower electrode) of the second light-emitting control transistor (TR4) is electrically connected to the first terminal (i.e., the upper terminal) of the light-emitting element (OLED), and a gate electrode of the second light-emitting control transistor (TR4) is electrically connected to 
However, none of Ishizuka, Yamashita, and Min explicitly discloses that the light-emitting control circuit comprises a first light-emitting control transistor and a second light-emitting control transistor.  In this regard, none of Ishizuka, Yamashita, and Min further discloses that a first electrode of the first light-emitting control transistor is electrically connected to the first power terminal, a second electrode of the first light-emitting control transistor is electrically connected to the first electrode of the driving transistor, and a gate electrode of the first light-emitting control transistor is electrically connected to a light-emitting control line to receive the light-emitting control signal.  However, this configuration of a light-emitting control circuit is well-known in the art.
In fact, in the same field of endeavor, Ohara discloses (see Fig. 7) a pixel circuit (11) in which a light-emitting control circuit (T4, T5) is disposed to provide selective driving of a light-emitting element (OLED), wherein the light-emitting control circuit (T4, T5) comprises a first light-emitting control transistor (T5) and a second light-emitting control transistor (T4), a first electrode of the first light-emitting control transistor (T5) is electrically connected to the first power terminal (ELVDD), a second electrode of the first light-emitting control transistor (T5) is electrically connected to the first electrode of the driving transistor (T1), and a gate electrode of the first light-emitting control transistor (T5) is electrically connected to a light-emitting control line (EM) to receive the light-emitting control signal (see (EM)); and a first electrode of the second light-emitting control transistor (T4) is electrically connected to the second electrode of the driving transistor (T1), a second electrode of the second light-emitting control transistor (T4) is 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka, Yamashita, and Min with the teachings of Ohara, in order to implement a light-emitting control circuit comprising a first light-emitting control transistor and a second light-emitting control transistor disposed on opposite sides of a driving transistor, between a first power terminal and an OLED element, such that the driving transistor can be isolated from both the first power terminal and the OLED element to thereby suppress abnormal emission of the OLED element.  As such, it would have been obvious, given the combined teachings of Ishizuka, Yamashita, Min, and Ohara, that the light-emitting control circuit further comprises a first electrode of the first light-emitting control transistor that is electrically connected to the first power terminal (Va), a second electrode of the first light-emitting control transistor that is electrically connected to the 

As pertaining to Claim 11, the combined teachings of Ishizuka and Min disclose (see Fig. 2, Fig. 3, and Fig. 6 of Ishizuka; and see Fig. 4 of Min) that the light-emitting driving circuit (Tr2) comprises a driving transistor (see (Tr2)), the data writing circuit (Tr1) comprises a data writing transistor (see (Tr1)), the storage circuit (Cs) comprises a capacitor and a signal conversion sub-circuit (see (14) of Ishizuka in combination with (60) in Fig. 4 of Min; again, see Page 2 through Page 3, Para. [0038]-[0040] and [0044] of Ishizuka),
a first electrode of the data writing transistor (Tr1) is electrically connected to a data line (X), a second electrode of the data writing transistor (Tr1) is electrically connected to a first electrode of the capacitor (Cs), and a gate electrode of the data writing transistor (Tr1) is electrically connected to a scanning signal line (Y) to receive a scanning signal (i.e., a scanning pulse; see Fig. 3 and again, see Page 2 through Page 3, Para. [0038]-[0040] and [0044] of Ishizuka);

the signal conversion sub-circuit (again, see (14) of Ishizuka in combination with (60) in Fig. 4 of Min) is configured to convert the control signal (see (Vpulse) of Min) into an intermediate control signal (i.e., see (Vrmp) of Ishizuka corresponding to (Vref) of Min, namely a control signal with changing amplitude) that changes with time (see Fig. 6 for any time point),
the capacitor (Cs) is configured to generate the first control voltage (Vg) according to the intermediate control signal (again, see (Vrmp) of Ishizuka corresponding to (Vref) of Min) and the first data voltage (see (X) and Vdata; and again, see Page 2 through Page 3, Para. [0038]-[0040] and [0044]; and see Page 3 through Page 4, Para. [0046]-[0047], [0051], and [0053]-[0054] of Ishizuka; and again, see Page 3, Para. [0054]-[0060] of Min);
a first electrode of the driving transistor (Tr2) is electrically connected to a first power terminal (Va), a second electrode of the driving transistor (Tr2) is electrically connected to a first terminal of the light-emitting element (OEL), and a gate electrode of the driving transistor (Tr2) is respectively electrically connected to the second electrode 
a second terminal of the light-emitting element (OEL) is electrically connected to a second power terminal (i.e., a ground or common voltage terminal; see Page 2, Para. [0039] of Ishizuka).

Further, Yamashita discloses (see Fig.2 and Fig. 3) that the light-emitting control circuit (see (TR4)) comprises a second light-emitting control transistor (TR4), wherein
a first electrode (i.e., an upper electrode) of the second light-emitting control transistor (TR4) is electrically connected to the second electrode (i.e., the lower electrode) of the driving transistor (TR3), a second electrode (i.e., a lower electrode) of the second light-emitting control transistor (TR4) is electrically connected to the first terminal (i.e., the upper terminal) of the light-emitting element (OLED), and a gate electrode of the second light-emitting control transistor (TR4) is electrically connected to the light-emitting control line (see (CTL1)) to receive the light-emitting control signal (CTL1; again, see Page 13, Para. [0166] and [0173]).  
However, none of Ishizuka, Yamashita, and Min explicitly discloses that the light-emitting control circuit comprises a first light-emitting control transistor and a second light-emitting control transistor.  In this regard, none of Ishizuka, Yamashita, and Min further discloses that a first electrode of the first light-emitting control transistor is electrically connected to the first power terminal, a second electrode of the first light-emitting control transistor is electrically connected to the first electrode of the driving transistor, and a gate electrode of the first light-emitting control transistor is electrically 
In fact, in the same field of endeavor, Ohara discloses (see Fig. 7) a pixel circuit (11) in which a light-emitting control circuit (T4, T5) is disposed to provide selective driving of a light-emitting element (OLED), wherein the light-emitting control circuit (T4, T5) comprises a first light-emitting control transistor (T5) and a second light-emitting control transistor (T4), a first electrode of the first light-emitting control transistor (T5) is electrically connected to the first power terminal (ELVDD), a second electrode of the first light-emitting control transistor (T5) is electrically connected to the first electrode of the driving transistor (T1), and a gate electrode of the first light-emitting control transistor (T5) is electrically connected to a light-emitting control line (EM) to receive the light-emitting control signal (see (EM)); and a first electrode of the second light-emitting control transistor (T4) is electrically connected to the second electrode of the driving transistor (T1), a second electrode of the second light-emitting control transistor (T4) is electrically connected to the first terminal of the light-emitting element (OLED), and a gate electrode of the second light-emitting control transistor (T4) is electrically connected to the light-emitting control line (EM) to receive the light-emitting control signal (see (EM); and see Page 6 through Page 7, Para. [0089] and [0093]).  Ohara discloses that it was well-known in the art before the effective filing date of the claimed invention to implement a light-emitting control circuit comprising a first light-emitting control transistor and a second light-emitting control transistor disposed on opposite sides of a driving transistor, between a first power terminal and an OLED element, in order to provide a means of isolating the driving transistor from both the first power 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka, Yamashita, and Min with the teachings of Ohara, in order to implement a light-emitting control circuit comprising a first light-emitting control transistor and a second light-emitting control transistor disposed on opposite sides of a driving transistor, between a first power terminal and an OLED element, such that the driving transistor can be isolated from both the first power terminal and the OLED element to thereby suppress abnormal emission of the OLED element.  As such, it would have been obvious, given the combined teachings of Ishizuka, Yamashita, Min, and Ohara, that the light-emitting control circuit further comprises a first electrode of the first light-emitting control transistor that is electrically connected to the first power terminal (Va), a second electrode of the first light-emitting control transistor that is electrically connected to the first electrode of the driving transistor (Tr2), and a gate electrode of the first light-emitting control transistor that is electrically connected to a light-emitting control line to receive the light-emitting control signal; and a first electrode of the second light-emitting control transistor that is electrically connected to the second electrode of the driving transistor (Tr2), a second electrode of the second light-emitting control transistor that is electrically connected to the first terminal of the light-emitting element (OEL), and a gate electrode of the second light-emitting control transistor that is electrically connected to the light-emitting control line to receive the light-emitting control signal, as suggested by Ohara.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka in view of Yamashita in view of Min and further in view of Prache et al. (hereinafter “Prache” US 2001 / 0045929).

As pertaining to Claim 12, while Ishizuka discloses (see Fig. 3) that the light-emitting element (OEL) is a light-emitting diode (see Page 2, Para. [0038]), none of Ishizuka, Yamashita, and Min explicitly discloses that a size of the light-emitting diode is less than 100 microns.  However, micro LED elements are well-known in the art.
In fact, in the same field of endeavor, Prache discloses (see Fig. 1 and Fig. 2) that a pixel circuit (10) comprising a light-emitting driving circuit (Q1), a storage circuit (C1), and a data writing circuit (Q2), wherein the storage circuit (C1) is configured to receive and store a data voltage (Data) and generate a first control voltage (see node (140)) that changes with time based on a control signal (Ramp), is particularly suited for a micro-LED display implementation (see Page 3, Para. [0039] and [0041]; and Page 4, Para. [0044]-[0045] and [0047]).  Further, in this regard, Prache explicitly discloses that such a pixel circuit is particularly suited for a light-emitting diode display having light-emitting diodes with a size less than 100 microns (see Page 1, Para. [0008]) as a means of providing fine grayscale control for the low-current requirements necessitated by such micro-LED applications (see Page 1, Para. [0009] and Page 4, Para. [0047]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishizuka, 


Response to Arguments

Applicant's arguments filed 15 February 2022 have been fully considered but they are not fully persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, with specific attention directed to the teachings of Ishizuka and Min, teach or fairly suggest the newly claimed “light-emitting control circuit” (see Remarks at Pages 14 and 15).  The examiner generally agrees.  While Ishizuka does explicitly suggest the implementation of a “light-emitting control circuit” (see (SW3) in Fig. 14, for example), neither Ishizuka nor Min explicitly discloses the claimed “light-emitting control circuit” in the context of the pixel circuit embodiment of Figure 3 of Ishizuka.  However, the teachings of Yamashita, as relied upon in the above rejections, plainly suggests the implementation of a “light-emitting control circuit” in the context of the pixel circuit of Figure 3 of Ishizuka.  Further, one of ordinary skill in the art would have been motivated to combine the “light-emitting control circuit” of Yamashita (see (TR4) in Fig. 2 of Yamashita) with the pixel circuit of Ishizuka in order to isolate the light-emitting driving circuit from the light-emitting element to Claims 1, 6-8, and 10-20 is maintained.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622